132 F.3d 40
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Norberto BOBADILLA, Defendant-Appellant.
No. 94-30299.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Decided Dec. 22, 1997.

Appeal from the United States District Court for the Western District of Washington, No. CR-93-00448-JCC;  John C. Coughenour, District Judge, Presiding.
Before:  SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Norberto Bobadilla appeals his guilty plea conviction and 60-month sentence imposed for conspiracy to distribute cocaine and heroin in violation of 21 U.S.C. § 841(b)(1)(B) and 846.  Bobadilla's counsel has filed a brief stating that he finds no issues for review and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738 (1967).  Our examination of counsel's brief and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83 (1988), disclose no issues requiring review.


3
Accordingly, we grant counsel's motion to withdraw and affirm the district court's judgment.1


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 The May 11, 1995 order to show cause is discharged and appellant's motion for substitute counsel is denied